DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 04/25/2022 have been fully considered but they are not persuasive.
Applicant argues that the reference Zimmerman et al [US 2014/0152492 A1] does not teach or discloses “A 2.2M offset antenna comprising: a reflector hub; a positioner that is sized and configured for supporting the reflector hub; a plurality of reflector panels including a first plurality of side panels and a second plurality of side panels, the first plurality of side panels and the second plurality of side panels each being selectively securable to the reflector hub; each side panel of the first plurality of side panels being uniquely sized relative to the other side panels of the first plurality of side panels such that the first plurality of side panels may be nested together in a stacked configuration when separated from reflector hub; and each side panel of the second plurality of side panels being uniquely sized relative to the other side panels of the second plurality of side panels such that the second plurality of side panels may be nested together in a stacked configuration when separated from reflector hub.” (see page 7-9).
Examiner disagrees:
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., The individual panels 106 of Zimmerman are thus subcomponents of the PSA reflector 102 assembly, and elements 102 and 106 cannot thus be classified as a first plurality of side panels and a second plurality of side panels (i.e., cannot be panels of two different types) because they are, in fact, entirely different hierarchical components of Zimmerman's assembly.) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's arguments against the references (Zimmerman et al [US 2014/0152492 A1]) individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As broadly claimed, Examiner has interpreted correctly the claims recited on office action mailed on 11/24/2021. 
Zimmerman discloses a 2.2M offset antenna comprising: 
a reflector hub (Fig. 1, 110); 
a positioner (Fig. 1-2, 118) that is sized and configured for supporting the reflector hub (Fig. 1-2, 110); 
a plurality of reflector panels (Fig. 1-2, 102 and 106) including a first plurality of side panels (Fig. 1-2, 102) and a second plurality of side panels (Fig. 1-2, 106), the first plurality of side panels (Fig. 1-2, 102) and the second plurality of side panels (Fig. 1-2, 106) 
each side panel of the first plurality of side panels (Fig. 1, 102) being uniquely sized relative to the other side panels of the first plurality of side panels (Fig. 1-2, 102) 
each side panel of the second plurality of side panels (Fig. 1-2, 106) being uniquely sized relative to the other side panels of the second plurality of side panels (Fig. 1-2, 106)

    PNG
    media_image1.png
    697
    683
    media_image1.png
    Greyscale


Zimmerman does not specify each being selectively securable to the reflector hub; such that the first plurality of side panels may be nested together in a stacked configuration when separated from reflector hub; and such that the second plurality of side panels may be nested together in a stacked configuration when separated from reflector hub
Zimmerman discloses each (Fig. 3, 106) being selectively securable to the reflector hub (Fig. 3, 118 & Paragraph [0078]); such that the first plurality of side panels (Fig. 3, 106 & Paragraph [0078]) may be nested together in a stacked configuration (Fig. 6, 606 & Paragraph [0025]) when separated from reflector hub (Fig. 3, 118 & Paragraph [0078]); and such that the second plurality of side panels (Fig. 3, 106 & Paragraph [0078]) may be nested together in a stacked configuration (Fig. 6, 606 & Paragraph [0025]) when separated from reflector hub (Fig. 3, 118 & Paragraph [0078]).

    PNG
    media_image2.png
    508
    673
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    267
    451
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Zimmerman with each being selectively securable to the reflector hub; such that the first plurality of side panels may be nested together in a stacked configuration when separated from reflector hub; and such that the second plurality of side panels may be nested together in a stacked configuration when separated from reflector hub for purpose of maintain the correct orientation of the panel's continuous slope. Using two set screws allows up/down panel slope adjustments and some clockwise/counterclockwise twist adjustments as disclosed by Zimmerman (Paragraph [0007]).
Applicant argues that the reference Zimmerman et al [US 2014/0152492 A1] does not teach or discloses “An apparatus comprising: a reflector hub; a positioner that is sized and configured for supporting the reflector hub; a plurality of reflector panels including a first plurality of side panels and a second plurality of side panels, the first plurality of side panels and the second plurality of side panels each being selectively securable to the reflector hub; each side panel of the first plurality of side panels being progressively smaller relative to the other side panels of the first plurality of side panels such that the first plurality of side panels may be nested together in a stacked configuration when separated from reflector hub; and 5Patent Application No. 17/068,308 Examiner: Wei Chan Art Unit 2844 Attorney Docket No. AVL-14-CIP each side panel of the second plurality of side panels being progressively smaller relative to the other side panels of the second plurality of side panels such that the second plurality of side panels may be nested together in a stacked configuration when separated from reflector hub.” (see page 9-13).
Examiner disagrees:
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., The individual panels 106 of Zimmerman are thus subcomponents of the PSA reflector 102 assembly, and elements 102 and 106 cannot thus be classified as a first plurality of side panels and a second plurality of side panels (i.e., cannot be panels of two different types) because they are, in fact, entirely different hierarchical components of Zimmerman's assembly.) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's arguments against the references (Zimmerman et al [US 2014/0152492 A1] in view of Palmer et al [US 4,862,190]) individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As broadly claimed, Examiner has interpreted correctly the claims recited on office action mailed on 11/24/2021. 
Zimmerman discloses an apparatus comprising: 
a reflector hub (Fig. 1, 110); 
a positioner (Fig. 1-2, 118) that is sized and configured for supporting the reflector hub (Fig. 1-2, 110); 
a plurality of reflector panels (Fig. 1-2, 102 and 106) including a first plurality of side panels (Fig. 1-2, 102) and a second plurality of side panels (Fig. 1-2, 106), the first plurality of side panels (Fig. 1-2, 102) and the second plurality of side panels (Fig. 1-2, 106) 
each side panel of the first plurality of side panels (Fig. 1, 102) being uniquely sized relative to the other side panels of the first plurality of side panels (Fig. 1-2, 102) 
each side panel of the second plurality of side panels (Fig. 1-2, 106) being uniquely sized relative to the other side panels of the second plurality of side panels (Fig. 1-2, 106)

    PNG
    media_image1.png
    697
    683
    media_image1.png
    Greyscale


Zimmerman does not specify each being selectively securable to the reflector hub; such that the first plurality of side panels may be nested together in a stacked configuration when separated from reflector hub; and such that the second plurality of side panels may be nested together in a stacked configuration when separated from reflector hub
Zimmerman discloses each (Fig. 3, 106) being selectively securable to the reflector hub (Fig. 3, 118 & Paragraph [0078]); such that the first plurality of side panels (Fig. 3, 106 & Paragraph [0078]) may be nested together in a stacked configuration (Fig. 6, 606 & Paragraph [0025]) when separated from reflector hub (Fig. 3, 118 & Paragraph [0078]); and such that the second plurality of side panels (Fig. 3, 106 & Paragraph [0078]) may be nested together in a stacked configuration (Fig. 6, 606 & Paragraph [0025]) when separated from reflector hub (Fig. 3, 118 & Paragraph [0078]).

    PNG
    media_image2.png
    508
    673
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    267
    451
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Zimmerman with each being selectively securable to the reflector hub; such that the first plurality of side panels may be nested together in a stacked configuration when separated from reflector hub; and such that the second plurality of side panels may be nested together in a stacked configuration when separated from reflector hub for purpose of maintain the correct orientation of the panel's continuous slope. Using two set screws allows up/down panel slope adjustments and some clockwise/counterclockwise twist adjustments as disclosed by Zimmerman (Paragraph [0007]).
Zimerman does not specify each side panel of the first plurality of side panels being progressively smaller relative to the other side panels of the first plurality of side panels; each side panel of the second plurality of side panels being progressively smaller relative to the other side panels of the second plurality of side panels
Palmer discloses each side panel of the first plurality of side panels (Fig. 6, 26) being progressively smaller relative to the other (Fig. 6, 28) side panels of the first plurality of side panels (Fig. 6, 28 and 26 & Column 5, in lines 35-67); each side panel of the second plurality of side panels (Fig. 6, 26) being progressively smaller relative to the other (Fig. 6, 28) side panels of the second plurality of side panels (Fig. 6, 28 and 26 & Column 5, in lines 35-67)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Zimmerman with each side panel of the first plurality of side panels being progressively smaller relative to the other side panels of the first plurality of side panels; each side panel of the second plurality of side panels being progressively smaller relative to the other side panels of the second plurality of side panels for purpose of provides radiation devices embodying the improved dish structure as disclosed by Palmer (Column 3, in lines 40-46).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman et al [US 2014/0152492 A1].
In regards to claim 1. Zimmerman discloses a 2.2M offset antenna comprising: 
a reflector hub (Fig. 1, 110); 
a positioner (Fig. 1-2, 118) that is sized and configured for supporting the reflector hub (Fig. 1-2, 110); 
a plurality of reflector panels (Fig. 1-2, 102 and 106) including a first plurality of side panels (Fig. 1-2, 102) and a second plurality of side panels (Fig. 1-2, 106), the first plurality of side panels (Fig. 1-2, 102) and the second plurality of side panels (Fig. 1-2, 106) 
each side panel of the first plurality of side panels (Fig. 1, 102) being uniquely sized relative to the other side panels of the first plurality of side panels (Fig. 1-2, 102) 
each side panel of the second plurality of side panels (Fig. 1-2, 106) being uniquely sized relative to the other side panels of the second plurality of side panels (Fig. 1-2, 106)

    PNG
    media_image1.png
    697
    683
    media_image1.png
    Greyscale


Zimmerman does not specify each being selectively securable to the reflector hub; such that the first plurality of side panels may be nested together in a stacked configuration when separated from reflector hub; and such that the second plurality of side panels may be nested together in a stacked configuration when separated from reflector hub
Zimmerman discloses each (Fig. 3, 106) being selectively securable to the reflector hub (Fig. 3, 118 & Paragraph [0078]); such that the first plurality of side panels (Fig. 3, 106 & Paragraph [0078]) may be nested together in a stacked configuration (Fig. 6, 606 & Paragraph [0025]) when separated from reflector hub (Fig. 3, 118 & Paragraph [0078]); and such that the second plurality of side panels (Fig. 3, 106 & Paragraph [0078]) may be nested together in a stacked configuration (Fig. 6, 606 & Paragraph [0025]) when separated from reflector hub (Fig. 3, 118 & Paragraph [0078]).

    PNG
    media_image2.png
    508
    673
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    267
    451
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Zimmerman with each being selectively securable to the reflector hub; such that the first plurality of side panels may be nested together in a stacked configuration when separated from reflector hub; and such that the second plurality of side panels may be nested together in a stacked configuration when separated from reflector hub for purpose of maintain the correct orientation of the panel's continuous slope. Using two set screws allows up/down panel slope adjustments and some clockwise/counterclockwise twist adjustments as disclosed by Zimmerman (Paragraph [0007]).
In regards to claim 4. Zimmerman discloses the antenna as recited in claim 1 wherein the first plurality of side panels comprises five side panels (Fig. 1-2, 102).
In regards to claim 5. Zimmerman discloses the antenna as recited in claim 1 wherein the second plurality of side panels comprises five side panels (Fig. 1-2, 106).
In regards to claim 6. Zimmerman discloses the antenna as recited in claim 1 wherein the positioner is foldable (Fig. 1-3, 118 & Paragraph [0082]).
In regards to claim 7. Zimmerman discloses an apparatus comprising: 
a reflector hub (Fig. 1, 110); 
a positioner (Fig. 1-2, 118) that is sized and configured for supporting the reflector hub (Fig. 1, 110); 
a plurality of reflector panels (Fig. 1-2, 102 and 106) including a first plurality of side panels (Fig. 1-2, 102) and a second plurality of side panels, (Fig. 1-2, 106) the first plurality of side panels (Fig. 1-2, 102) and the second plurality of side panels (Fig. 1-2, 106) 

    PNG
    media_image1.png
    697
    683
    media_image1.png
    Greyscale

Zimmerman does not specify each being selectively securable to the reflector hub; such that the first plurality of side panels may be at least partially nested together in a stacked configuration when separated from reflector hub; and such that the second plurality of side panels may be at least partially nested together in a stacked configuration when separated from reflector hub
Zimmerman discloses each (Fig. 3, 106) being selectively securable to the reflector hub (Fig. 3, 118 & Paragraph [0078]); such that the first plurality of side panels (Fig. 3, 106 & Paragraph [0078]) may be at least partially nested together in a stacked configuration (Fig. 6, 606 & Paragraph [0025]) when separated from reflector hub (Fig. 3, 118 & Paragraph [0078]); and such that the second plurality of side panels (Fig. 3, 106 & Paragraph [0078]) may be at least partially nested together in a stacked configuration (Fig. 6, 606 & Paragraph [0025]) when separated from reflector hub (Fig. 3, 118 & Paragraph [0078]).


    PNG
    media_image2.png
    508
    673
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    267
    451
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Zimmerman with each being selectively securable to the reflector hub; such that the first plurality of side panels may be nested together in a stacked configuration when separated from reflector hub; and such that the second plurality of side panels may be nested together in a stacked configuration when separated from reflector hub for purpose of maintain the correct orientation of the panel's continuous slope. Using two set screws allows up/down panel slope adjustments and some clockwise/counterclockwise twist adjustments as disclosed by Zimmerman (Paragraph [0007]).
In regards to claim 10. Zimmerman discloses the apparatus as recited in claim 7 wherein the first plurality of side panels comprises five side panels (Fig. 1-2, 102).
In regards to claim 11. Zimmerman discloses the apparatus as recited in claim 7 wherein the second plurality of side panels comprises five side panels (Fig. 1-2, 106).
In regards to claim 12. Zimmerman discloses the apparatus as recited in claim 7 wherein the positioner is foldable (Fig. 1-3, 118 & Paragraph [0082]).
Claims 13 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman et al [US 2014/0152492 A1] in view of Palmer et al [US 4,862,190]
In regards to claim 13. Zimmerman discloses an apparatus comprising: 
a reflector hub (Fig. 1, 110); 
a positioner (Fig. 1-2, 118) that is sized and configured for supporting the reflector hub (Fig. 1-2, 110); 
a plurality of reflector panels (Fig. 1-2, 102 and 106) including a first plurality of side panels (Fig. 1-2, 102) and a second plurality of side panels (Fig. 1-2, 106), the first plurality of side panels (Fig. 1-2, 102) and the second plurality of side panels (Fig. 1-2, 106) 
each side panel of the first plurality of side panels (Fig. 1, 102) being uniquely sized relative to the other side panels of the first plurality of side panels (Fig. 1-2, 102) 
each side panel of the second plurality of side panels (Fig. 1-2, 106) being uniquely sized relative to the other side panels of the second plurality of side panels (Fig. 1-2, 106)

    PNG
    media_image1.png
    697
    683
    media_image1.png
    Greyscale


Zimmerman does not specify each being selectively securable to the reflector hub; such that the first plurality of side panels may be nested together in a stacked configuration when separated from reflector hub; and such that the second plurality of side panels may be nested together in a stacked configuration when separated from reflector hub
Zimmerman discloses each (Fig. 3, 106) being selectively securable to the reflector hub (Fig. 3, 118 & Paragraph [0078]); such that the first plurality of side panels (Fig. 3, 106 & Paragraph [0078]) may be nested together in a stacked configuration (Fig. 6, 606 & Paragraph [0025]) when separated from reflector hub (Fig. 3, 118 & Paragraph [0078]); and such that the second plurality of side panels (Fig. 3, 106 & Paragraph [0078]) may be nested together in a stacked configuration (Fig. 6, 606 & Paragraph [0025]) when separated from reflector hub (Fig. 3, 118 & Paragraph [0078]).

    PNG
    media_image2.png
    508
    673
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    267
    451
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Zimmerman with each being selectively securable to the reflector hub; such that the first plurality of side panels may be nested together in a stacked configuration when separated from reflector hub; and such that the second plurality of side panels may be nested together in a stacked configuration when separated from reflector hub for purpose of maintain the correct orientation of the panel's continuous slope. Using two set screws allows up/down panel slope adjustments and some clockwise/counterclockwise twist adjustments as disclosed by Zimmerman (Paragraph [0007]).
Zimerman does not specify each side panel of the first plurality of side panels being progressively smaller relative to the other side panels of the first plurality of side panels; each side panel of the second plurality of side panels being progressively smaller relative to the other side panels of the second plurality of side panels
Palmer discloses each side panel of the first plurality of side panels (Fig. 6, 26) being progressively smaller relative to the other (Fig. 6, 28) side panels of the first plurality of side panels (Fig. 6, 28 and 26 & Column 5, in lines 35-67); each side panel of the second plurality of side panels (Fig. 6, 26) being progressively smaller relative to the other (Fig. 6, 28) side panels of the second plurality of side panels (Fig. 6, 28 and 26 & Column 5, in lines 35-67)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Zimmerman with each side panel of the first plurality of side panels being progressively smaller relative to the other side panels of the first plurality of side panels; each side panel of the second plurality of side panels being progressively smaller relative to the other side panels of the second plurality of side panels for purpose of provides radiation devices embodying the improved dish structure as disclosed by Palmer (Column 3, in lines 40-46).
In regards to claim 16. Zimmerman discloses the apparatus as recited in claim 13 wherein the first plurality of side panels comprises five side panels (Fig. 1-2, 102).
In regards to claim 17. Zimmerman discloses the apparatus as recited in claim 13 wherein the second plurality of side panels comprises five side panels (Fig. 1-2, 106).
In regards to claim 18. Zimmerman discloses the apparatus as recited in claim 13 wherein the positioner is foldable (Fig. 1-3, 118 & Paragraph [0082] & Fig. 31, 3102 Abstract).
Claims 2-3 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman et al [US 2014/0152492 A1] and further in view of Higgins et al [US 5,198,832 B1]
In regards to claim 2. Zimmerman discloses the antenna as recited in claim 1 further comprising 
Zimmerman does not specify an upper central panel that is selectively securable to the reflector hub.
Higgins discloses an upper central panel (Fig. 1, 10) that is selectively securable to the reflector hub (Fig. 1, 12 & Column 3, in lines 20-67).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Zimmerman with an upper central panel that is selectively securable to the reflector hub for purpose of provide a foldable reflector having flexible reflective material comprised of individual, replaceable, sector shaped panels which are attached to and extend between adjacent ribs as disclosed by Higgins (Column 2, in lines 1-14).
In regards to claim 3. Zimmerman discloses the antenna as recited in claim 1 further comprising 
Zimmerman does not specify lower central panel that is selectively securable to the reflector hub.
Higgins discloses lower central panel (Fig. 1, 10) that is selectively securable to the reflector hub (Fig. 1, 12 & Column 3, in lines 20-67).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Zimmerman with lower central panel that is selectively securable to the reflector hub for purpose of provide a foldable reflector having flexible reflective material comprised of individual, replaceable, sector shaped panels which are attached to and extend between adjacent ribs as disclosed by Higgins (Column 2, in lines 1-14).
In regards to claim 8. Zimmerman discloses the apparatus as recited in claim 7 further comprising 
Zimmerman does not specify an upper central panel that is selectively securable to the reflector hub.
Higgins discloses an upper central panel (Fig. 1, 10) that is selectively securable to the reflector hub (Fig. 1, 12 & Column 3, in lines 20-67).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Zimmerman with an upper central panel that is selectively securable to the reflector hub for purpose of provide a foldable reflector having flexible reflective material comprised of individual, replaceable, sector shaped panels which are attached to and extend between adjacent ribs as disclosed by Higgins (Column 2, in lines 1-14).
In regards to claim 9. Zimmerman discloses the apparatus as recited in claim 7 further comprising
Zimmerman does not specify lower central panel that is selectively securable to the reflector hub.
Higgins discloses lower central panel (Fig. 1, 10) that is selectively securable to the reflector hub (Fig. 1, 12 & Column 3, in lines 20-67).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Zimmerman with lower central panel that is selectively securable to the reflector hub for purpose of provide a foldable reflector having flexible reflective material comprised of individual, replaceable, sector shaped panels which are attached to and extend between adjacent ribs as disclosed by Higgins (Column 2, in lines 1-14).
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman et al [US 2014/0152492 A1] in view of Palmer et al [US 4,862,190] and further in view of Higgins et al [US 5,198,832 B1].
In regards to claim 14. Zimmerman discloses the apparatus as recited in claim 13 further comprising
Zimmerman does not specify an upper central panel that is selectively securable to the reflector hub.
Higgins discloses an upper central panel (Fig. 1, 10) that is selectively securable to the reflector hub (Fig. 1, 12 & Column 3, in lines 20-67).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Zimmerman with an upper central panel that is selectively securable to the reflector hub for purpose of provide a foldable reflector having flexible reflective material comprised of individual, replaceable, sector shaped panels which are attached to and extend between adjacent ribs as disclosed by Higgins (Column 2, in lines 1-14).
In regards to claim 15. Zimmerman discloses the apparatus as recited in claim 13 further comprising
Zimmerman does not specify lower central panel that is selectively securable to the reflector hub.
Higgins discloses lower central panel (Fig. 1, 10) that is selectively securable to the reflector hub (Fig. 1, 12 & Column 3, in lines 20-67).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Zimmerman with lower central panel that is selectively securable to the reflector hub for purpose of provide a foldable reflector having flexible reflective material comprised of individual, replaceable, sector shaped panels which are attached to and extend between adjacent ribs as disclosed by Higgins (Column 2, in lines 1-14).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI (VICTOR) CHAN whose telephone number is (571)272-5177. The examiner can normally be reached M-F 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 517-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEI (VICTOR) CHAN
Primary Examiner
Art Unit 2844



/WEI (VICTOR) Y CHAN/Primary Examiner, Art Unit 2844